           Case 1:20-cv-01083-SAB Document 12 Filed 08/21/20 Page 1 of 2



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   DARREN SHANKS,                                    )   Case No.: 1:20-cv-01083-SAB (PC)
                                                       )
12                  Plaintiff,                         )
                                                       )   ORDER REGARDING PLAINTIFF’S NOTICE
13          v.                                             OF CORRECTION
                                                       )
14                                                     )   [ECF No. 10]
     E. MENDEZ, et al.,
                                                       )
15                                                     )
                    Defendants.                        )
16                                                     )
                                                       )
17                                                     )
18          Plaintiff Darren Shanks is proceeding pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983.
20          On August 20, 2020, Plaintiff filed a notice of correction in regard to First Informational
21   Order. (ECF No. 10.) Plaintiff contends that he has no way to serve Defendants with documents.
22   However, as stated in the Court’s First Informational Order, “Once an attorney for a defendant appears
23   in a pro se plaintiff's civil rights action (by filing an answer, a motion to dismiss, a motion for
24   summary judgment, etc.), that attorney's office will receive notice of all filings through the Court's
25   electronic filing system (ECM/ECF). A pro se plaintiff need not serve documents on counsel for a
26   defendant; the date of the electronic Notice from ECM/ECF is the date of service. Local 11 Rule
27   ///
28   ///
                                                           1
           Case 1:20-cv-01083-SAB Document 12 Filed 08/21/20 Page 2 of 2



1    135(a).” (ECF No. 4 at 3:7-11.) Therefore, Plaintiff need not serve Defendants with any documents

2    as they will receive notice by way of the Court’s ECM/ECF.) However, those documents must be

3    filed by a pro se plaintiff with the Court in order for documents to be served via the Court’s

4    electrotonic filing system (ECM/ECF).

5
6    IT IS SO ORDERED.

7    Dated:    August 21, 2020
8                                                       UNITED STATES MAGISTRATE JUDGE

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
